        Case 3:19-cv-02135-MEM Document 7 Filed 11/13/20 Page 1 of 3




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

MATTHEW KATONA,                        :

                 Petitioner            :    CIVIL ACTION NO. 3:19-2135

       v.                              :         (JUDGE MANNION)

WARDEN KEVIN RANSOM and                :
PA STATE ATTORNEY
GENERAL,                               :

                Respondents            :


                                  ORDER

      Pending before the court is the report of Magistrate Judge Karoline

Mehalchick, which recommends that the petition for writ of habeas corpus

filed in the above-captioned matter be dismissed with prejudice as untimely.

(Doc. 6). No objections have been filed to the report and recommendation.

Upon review, the report will be adopted in its entirety.

      By way of relevant background, the petitioner filed the instant action

challenging his 2010 conviction and sentence in the Court of Common Pleas

of Monroe County for robbery and aggravated assault with a deadly weapon.

(Doc. 1). Judge Mehalchick initially screened the petition pursuant to Rule 4

of the Rules Governing Section 2254 Cases, 28 U.S.C.foll. §2254, and

issued an order to show cause why the petition should not be dismissed as
        Case 3:19-cv-02135-MEM Document 7 Filed 11/13/20 Page 2 of 3




untimely under the provisions of 28 U.S.C. §2244(d). (Doc. 5). The petitioner

failed to respond to the show cause order. As a result, Judge Mehalchick

issued the instant report recommending dismissal of the petition as untimely

under the provisions of §2244(d). (Doc. 6). The petitioner has failed to file

objections to the report and recommendation.

      Where no objection is made to a report and recommendation, the court

should, as a matter of good practice, Asatisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.@ Fed. R.

Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v.

Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing

Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges

should give some review to every report and recommendation)).

Nevertheless, whether timely objections are made or not, the district court

may accept, not accept, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. 28 U.S.C. '636(b)(1);

Local Rule 72.31.

      Upon review of Judge Mehalchick’s report and recommendation, the

court finds no clear error of record. Moreover, the court agrees with the

sound reasoning which led Judge Mehalchick to her conclusions. As such,

the court will adopt the report and recommendation in its entirety.

                                      -2-
             Case 3:19-cv-02135-MEM Document 7 Filed 11/13/20 Page 3 of 3




        NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

        (1) The report and recommendation of Judge Mehalchick (Doc.

        6) is ADOPTED IN ITS ENTIRETY as the decision of the court.

        (2) The petition for writ of habeas corpus (Doc. 1) is DISMISSED

        WITH PREJUDICE as untimely pursuant to the provisions of 28

        U.S.C. §2244(d).

        (3) A certificate of appealability SHALL NOT ISSUE as the

        petitioner has failed to demonstrate “a substantial showing of the

        denial of a constitutional right.” 28 U.S.C. §2253(c)(2)

        (4) The Clerk of Court is directed to CLOSE THIS CASE.




                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge

DATE: November 13, 2020
19-2135-01




                                        -3-
